


110 HR 7296 IH: To delay the implementation of agency rules adopted

U.S. House of Representatives
2008-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7296
		IN THE HOUSE OF REPRESENTATIVES
		
			November 20, 2008
			Mr. Nadler introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To delay the implementation of agency rules adopted
		  within the final 90 days of the final term a President serves.
	
	
		1.Short TitleThis Act may be cited as the Midnight
			 Rule Act.
		2.Restrictions on
			 Midnight RulemakingTitle 5,
			 United States Code, is amended by inserting after section 555 the following new
			 section:
			
				555a.Restrictions
				on midnight rulemaking
					(a)Rules adopted in
				the final 90 days of a Presidential administrationNotwithstanding
				section 801, a midnight rule shall not take effect until 90 days after the
				agency head is appointed by the new President.
					(b)Presidential
				authority
						(1)NoticeNotwithstanding any other provision of this
				section, a midnight rule that would not take effect by reason of subsection (a)
				may take effect if the President serving his final term makes a determination
				under paragraph (2) and submits written notice of such determination to the
				Congress.
						(2)ExceptionsA determination under this paragraph is a
				determination made by the President by Executive Order that the midnight rule
				should take effect because such rule is—
							(A)necessary because
				of an imminent threat to health or safety or other emergency;
							(B)necessary for the
				enforcement of criminal laws;
							(C)necessary for
				national security; or
							(D)issued pursuant to
				any statute implementing an international trade agreement.
							(3)Effect on
				congressional disapproval proceduresAn exercise by the President
				of the authority under this subsection shall have no effect on congressional
				disapproval procedures under section 802 or congressional review under section
				801.
						(c)Disapproval by a
				new agency head
						(1)DisapprovalThe agency head appointed by the new
				President may disapprove of a midnight rule no later than 90 days after being
				appointed.
						(2)ProcedureThe
				agency head appointed by the new President may disapprove a midnight rule by
				publishing a statement of disapproval in the Federal Register and sending a
				notice of disapproval to the congressional committees of jurisdiction.
						(d)DefinitionsThe
				term midnight rule means a rule adopted by an agency within the
				final 90 days a President serves in
				office
					.
		3.Clerical
			 AmendmentThe table of
			 contents of chapter 5 of title 5, United States Code, is amended by inserting
			 after the item relating to section 555 the following new item:
			
				
					555a. Midnight
				rulemaking.
				
				.
		4.Effective
			 dateThe amendments made by
			 this Act shall apply to any rule adopted on or after October 22, 2008.
		
